Per Curiam.
On the first trial of this action the court ordered a dismissal at the close of plaintiffs’ case, and on appeal its order refusing a new trial was reversed, 43 Minn. 315, (45 N. W. Rep. 612.)
The plaintiffs upon a second trial secured a verdict, and the present appeal is from an order denying defendants’ motion for another trial. The court was requested at the close of the evidence, and on the whole of the same, to direct a verdict in defendants’ favor. This request was refused, and this is the only ruling we are called upon to review by the single assignment of error made by the appellants’ counsel. Its determination has required an examination of the testimony, all of which, and necessarily, has been certified up. From such examination we are compelled to say that the plaintiffs’ proofs on the second trial were submitted with reference, unquestionably, to what had been said by this court in the former opinion, and made a stronger case in plaintiffs’ favor than was made on the first. To be sure, the weight of this testimony may have been affected by that produced in defendants’ behalf, but as between the two parties and their proofs it was for the jury to decide. In the former opinion it was said, and that was the only question before us, that there was evidence in plaintiffs’ case sufficient to warrant its submission to a jury, and that it was error to dismiss when plaintiffs rested. From what has been said herein it cannot be expected that we shall now declare that the evidence, taken as a whole, was insufficient to sustain a verdict in plaintiffs’ favor. We are of the opinion that it was. In conclusion, it may be observed that many of the questions discussed by appellants in their brief were fully considered and disposed of when the ease was here before.
Order affirmed.
(Opinion published 53 N. W. Rep. 1069.)